Citation Nr: 1516373	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-26 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service connected death pension benefits.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to February 1946.  He died in October 1997.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2013 rating decision issued by the Regional Office (RO) in St. Paul, Minnesota.  The issue was remanded by the Board in February 2014.

This appeal was processed, in part, using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue is REMANDED to the Department of Veterans Affairs Regional Office.


REMAND

In February 2014, the Board remanded this issue for the issuance of a statement of the case under the Manlincon doctrine.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (If a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.)  As a statement of the case was never issued further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case to the appellant addressing her claim of entitlement to nonservice connected death pension benefits.  Then, if and ONLY IF the appellant files a timely substantive appeal, this issue should be returned to the Board for the purpose of appellate disposition

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

